DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first actuator apply valve in a first state blocking fluid communication in a direction moving from the first actuator toward the second fixed displacement pump (Claims 1, 15, 20), and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: The specification (e.g. Para. [0040]), and Claims 1, 15, & 20, describe the first actuator apply valve in the blocking position of the first state in the opposite sense to which it is shown in Figs. 3-6.  It is noted that the description of the blocking position of the first state regarding the second actuator apply valve (e.g. Para. [0046]) appears to be correct and in agreement with the depiction shown in Figs. 3-6.  
Appropriate correction is required.

Claim Objections
Claims 6, 16, & 20 are objected to because of the following informalities:  
Claim 6, Lines 7 & 8, “its” should be --the--; 
Claim 16, Line 7, “its” should be --the--, both occurrences; 
Claim 20, Lines 40 & 41, “its” should be --the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 7 & 8 recite “or a combined flow control valve” and “or a variable flow control valve”, respectively, which render the claims indefinite.  The limitations are directed toward the combined flow control valve of the embodiment shown Fig. 6, which does not require the pilot supply line recited in Claim 6, rendering the claim indefinite because the Fig. 6 embodiment of the combined flow control valve is mutually exclusive to the embodiment of Claim 6.  
	Claim 20 recites “a pump” in Line 6, and further recites “a first fixed displacement pump” and “a second fixed displacement pump” in Lines 7 & 8, respectively, which renders the claim indefinite, because the specification only teaches the first and second pumps, it is unclear to what “a pump” refers.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 & 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it As noted above, the limitations “or a combined flow control valve” and “or a variable flow control valve” are directed toward an embodiment that does not require all the limitations of the embodiment of the parent claim, thus Claims 7 and 8 are improperly dependent from Claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 13-15 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olbrich (DE 3222106 A1).
	Olbrich discloses a hydraulic system for an agricultural machine, the hydraulic system comprising: a first fixed displacement pump (16) having a first pump output; a second fixed displacement pump (15) having a second pump output; a first actuator (e.g. ~11) having a first required flow rate to perform a first function; a second actuator (e.g. ~12) having a second required flow rate to perform a second function, wherein the first required flow rate is greater than the second required flow rate; a combined flow control valve (25) controllable between a first state (28) and a second state (27); wherein the combined flow control valve is configured to separate .  

Allowable Subject Matter
Claims 6, 12 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 & 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5081837 is not relied upon but anticipates at least Claims 1 & 14.  Further citations listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 7, 2021